EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc., and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.

 

10.1    Pooling and Servicing Agreement dated as of June 8, 1995, among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Chemical Bank, as 1990 Trust Trustee, and The Bank of New York, as
Master Trust Trustee. Filed as Exhibit 4.1 to Navistar Financial Securities
Corporation’s Form 8-K dated and filed December 12, 2003. Commission File No.
033-87374. 10.2    First Amendment to the Pooling and Servicing Agreement dated
as of September 12, 1995, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.103 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.3    Second Amendment to the Pooling and Servicing Agreement dated
as of March 27, 1996, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 10.104 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.4    Third Amendment to the Pooling and Servicing Agreement dated
as of July 17, 1998, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller and The Bank of New York, as Master
Trust Trustee. Filed as Exhibit 10.105 to Navistar Financial Corporation’s Form
10-K dated and filed December 10, 2007. Commission File No. 001-04146. 10.5   
Fourth Amendment to the Pooling and Servicing Agreement dated as of June 2,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.7 to Navistar Financial Securities Corporation’s
Form S-3/A dated and filed June 12, 2000. Commission File No. 333-32960. 10.6   
Fifth Amendment to the Pooling and Servicing Agreement dated as of July 13,
2000, among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller and The Bank of New York, as Master Trust
Trustee. Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Trust’s
Form 8-K dated July 13, 2000 and filed July 14, 2000. Commission File No.
033-36767-03. 10.7    Sixth Amendment to the Pooling and Servicing Agreement
dated as of October 31, 2003, among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller and The Bank of New York,
as Master Trust Trustee. Filed as Exhibit 4.7 to Navistar Financial Dealer Note
Master Owner Trust’s Form S-3/A dated and filed December 23, 2003. Commission
File No. 333-104639-01. 10.8    Seventh Amendment to the Pooling and Servicing
Agreement dated as of June 10, 2004, among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller and The Bank of
New York, as Master Trust Trustee. Filed as Exhibit 4.6 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K dated June 10, 2004 and filed June 14,
2004. Commission File No. 333-104639-01.

 

E-19



--------------------------------------------------------------------------------

10.9    Series 1998-1 Supplement to the Pooling and Servicing Agreement dated as
of July 17, 1998, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, and the Bank of New York, as Master
Trust Trustee on behalf of the Series 1998-1 Certificateholders. Filed as
Exhibit 4.1 to Navistar Financial Securities Corporation’s Form 8-K dated and
filed December 4, 2003. Commission File No. 033-87374. 10.10    Series 2000-VFC
Supplement to the Pooling and Servicing Agreement, dated as of January 28, 2000,
among Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2000-VFC Certificateholders. Filed as Exhibit 10.71 to
Navistar Financial Corporation’s Form 10-Q for the period ended January 31,
2005, which was dated and filed April 19, 2005. Commission File No. 001-04146.
10.11    Amendment No. 1 to the Series 2000-VFC Supplement to the Pooling and
Servicing Agreement, dated as of January 22, 2003, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, and the Bank of New York, as Master Trust Trustee. Filed as Exhibit
10.72 to Navistar Financial Corporation’s Form 10-Q for the period ended
January 31, 2005, which was dated and filed April 19, 2005. Commission File No.
001-04146. 10.12    Certificate Purchase Agreement, dated as of January 28,
2000, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Receivables Capital Corporation, as
the Conduit Purchaser and Bank of America, National Association, as
Administrative Agent for the Purchasers, and as a Committed Purchaser. Filed as
Exhibit 1.1 to Navistar Financial Securities Corporation’s Form 8-K dated and
filed February 24, 2000. Commission File No. 033-87374. 10.13    Extension to
the Certificate Purchase Agreement, dated as of January 25, 2001, by and among
Navistar Financial Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, Receivables Capital Corporation, as the Conduit
Purchaser and Bank of America, National Association, as a Committed Purchaser.
Filed as Exhibit 10.106 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.14    Extension and
Amendment to the Certificate Purchase Agreement, dated as of January 23, 2002,
by and among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser and Bank of America, National Association, as a Committed
Purchaser. Filed as Exhibit 10.107 to Navistar Financial Corporation’s Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146. 10.15    First
Amendment to the Certificate Purchase Agreement, dated as of January 27, 2003,
by and among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Receivables Capital Corporation, as the
Conduit Purchaser and Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Committed Purchaser. Filed as Exhibit 10.108
to Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146. 10.16    Amended and Restated Certificate
Purchase Agreement, dated as of December 27, 2004, among Navistar Financial
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding
Corp., as a Conduit Purchaser, Bank of America, National Association, as
Administrative Agent for the Purchasers, a Managing Agent, and as a Committed
Purchaser and the Bank of Nova Scotia, as a Committed Purchaser and as a
Managing Agent. Filed as Exhibit 10.73 to Navistar Financial Corporation’s Form
10-Q for the period ended January 31, 2005, which was dated and filed April 19,
2005. Commission File No. 001-04146.

 

E-20



--------------------------------------------------------------------------------

10.17    Extension to Amended and Restated Certificate Purchase Agreement, dated
as of December 19, 2005, by and among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Liberty Street Funding Corporation,
as a Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Managing Agent and as a Committed Purchaser
and the Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.
Filed as Exhibit 10.109 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.18    Amendment dated
October 31, 2006 to the Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004, by and among Navistar Financial Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, Kitty Hawk
Funding Corporation, as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers and as a Managing Agent
and as a Committed Purchaser and the Bank of Nova Scotia, as a Committed
Purchaser and as a Managing Agent. Filed as Exhibit 10.132 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146. 10.19    Amendment, Wavier and Extension dated March 24, 2006 to the
Amended and Restated Certificate Purchase Agreement, dated as of December 27,
2004, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as
a Conduit Purchaser, Liberty Street Funding Corporation, as a Conduit Purchaser,
Bank of America, National Association, as Administrative Agent for the
Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as Exhibit
10.133 to Navistar Financial Corporation’s Form 10-K dated and filed December
10, 2007. Commission File No. 001-04146. 10.20    Amendment, Waiver and
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
May 26, 2006, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as
a Conduit Purchaser, Liberty Street Funding Corporation, as a Conduit Purchaser,
Bank of America, National Association, as Administrative Agent for the
Purchasers and as a Managing Agent and as a Committed Purchaser and the Bank of
Nova Scotia, as a Committed Purchaser and as a Managing Agent. Filed as Exhibit
10.110 to Navistar Financial Corporation’s Form 10-K dated and filed December
10, 2007. Commission File No. 001-04146. 10.21    Amendment, Waiver and
Extension to Amended and Restated Certificate Purchase Agreement, dated as of
January 31, 2007, by and among Navistar Financial Corporation, as Servicer,
Navistar Financial Securities Corporation, as Seller, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding Corporation, as a
Conduit Purchaser, Bank of America, National Association, as Administrative
Agent for the Purchasers and as a Managing Agent and as a Committed Purchaser
and the Bank of Nova Scotia, as a Committed Purchaser and as a Managing Agent.
Filed as Exhibit 10.111 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.22    Master Owner
Trust Agreement dated as of June 10, 2004, between Navistar Financial Securities
Corporation, as Seller and Chase Manhattan Bank USA, N.A. as Master Owner Trust
Trustee. Filed as Exhibit 4.5 to Navistar Financial Dealer Note Master Owner
Trust’s Form 8-K dated June 10, 2004 and filed June 14, 2004. Commission File
No. 333-104639-01. 10.23    Indenture, dated as of June 10, 2004, between
Navistar Financial Dealer Notes Master Owner Trust, as Issuer and the Bank of
New York, as Indenture Trustee. Filed as Exhibit 4.2 to Navistar Financial
Dealer Note Master Owner Trust’s Form 8-K dated June 10, 2004 and filed June 14,
2004. Commission File No. 333-104639-01.

 

E-21



--------------------------------------------------------------------------------

10.24    Series 2005-1 Indenture Supplement to the Indenture, dated as of
February 28, 2005, between Navistar Financial Dealer Note Master Owner Trust, as
Issuer, and The Bank of New York, as Indenture Trustee. Filed as Exhibit 4.1 to
Navistar Financial Dealer Note Master Owner Trust’s Form 8-K dated March 3, 2005
and filed March 4, 2005. Commission File No. 333-104639-01. 10.25    Receivables
Purchase Agreement, dated as of April 8, 2004, among Truck Retail Accounts
Corporation, as Seller, Navistar Financial Corporation, as Servicer, Bank One,
NA, as Agent, and Jupiter Securitization Corporation, as Conduit. Filed as
Exhibit 10.112 to Navistar Financial Corporation’s Form 10-K dated and filed
December 10, 2007. Commission File No. 001-04146. 10.26    Amendment No. 1 to
Receivables Purchase Agreement, dated as of March 31, 2005, among Truck Retail
Accounts Corporation, as Seller, Navistar Financial Corporation, as Servicer,
Bank One, NA, as Agent, and Jupiter Securitization Corporation, as Conduit.
Filed as Exhibit 10.123 to Navistar Financial Corporation’s Form 10-K dated and
December 10, 2007. Commission File No. 001-04146. 10.27    Amendment No. 2 to
Receivables Purchase Agreement, dated as of August 14, 2005, among Truck Retail
Accounts Corporation, as Seller, Navistar Financial Corporation, as Servicer,
Bank One, NA, as Agent, and Jupiter Securitization Corporation, as Conduit.
Filed as Exhibit 10.124 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.28    Amendment No. 3
to Receivables Purchase Agreement, dated as of August 11, 2006, among Truck
Retail Accounts Corporation, as Seller, Navistar Financial Corporation, as
Servicer, Bank One, NA, as Agent, and Jupiter Securitization Corporation, as
Conduit. Filed as Exhibit 10.125 to Navistar Financial Corporation’s Form 10-K
dated and filed December 10, 2007. Commission File No. 001-04146. 10.29   
Amendment No. 4 to Receivables Purchase Agreement, dated as of August 10, 2007,
among Truck Retail Accounts Corporation, as Seller, Navistar Financial
Corporation, as Servicer, JP Morgan Chase Bank, N.A. (as successor by merger to
Bank One, NA), as Agent, and Jupiter Securitization Corporation, as Conduit.
Filed as Exhibit 10.128 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.30    Amendment No. 5
to Receivables Purchase Agreement, dated as of August 15, 2007, among Truck
Retail Accounts Corporation, as Seller, Navistar Financial Corporation, as
Servicer, JP Morgan Chase Bank, N.A. (as successor by merger to Bank One, NA),
as Agent, and Jupiter Securitization Corporation, as Conduit. Filed as Exhibit
10.135 to Navistar Financial Corporation’s Form 10-K dated and filed December
10, 2007. Commission File No. 001-04146. 10.31    Waiver No. 1 to Receivables
Purchase Agreement, dated as of January 28, 2005, among Truck Retail Accounts
Corporation, as Seller, Navistar Financial Corporation, as Servicer, Bank One,
NA, as Agent, and Jupiter Securitization Corporation, as Conduit. Filed as
Exhibit 10.114 to Navistar Financial Corporation’s Form 10-K dated and filed
December 10, 2007. Commission File No. 001-04146. 10.32    Waiver No. 2 to
Receivables Purchase Agreement, dated as of March 14, 2005, among Truck Retail
Accounts Corporation, as Seller, Navistar Financial Corporation, as Servicer,
Bank One, NA, as Agent, and Jupiter Securitization Corporation, as Conduit.
Filed as Exhibit 10.115 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146. 10.33    Waiver No. 3 to
Receivables Purchase Agreement, dated as of April 14, 2005, among Truck Retail
Accounts Corporation, as Seller, Navistar Financial Corporation, as Servicer, JP
Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as Agent, and
Jupiter Securitization Corporation, as Conduit. Filed as Exhibit 10.116 to
Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146.

 

E-22



--------------------------------------------------------------------------------

  10.34    Waiver No. 4 to Receivables Purchase Agreement, dated as of July 20,
2005, among Truck Retail Accounts Corporation, as Seller, Navistar Financial
Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by merger to
Bank One, NA), as Agent, and Jupiter Securitization Corporation, as Conduit.
Filed as Exhibit 10.117 to Navistar Financial Corporation’s Form 10-K dated and
filed December 10, 2007. Commission File No. 001-04146.   10.35    Waiver No. 5
to Receivables Purchase Agreement, dated as of January 17, 2006, among Truck
Retail Accounts Corporation, as Seller, Navistar Financial Corporation, as
Servicer, JP Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as
Agent, and Jupiter Securitization Corporation, as Conduit. Filed as Exhibit
10.118 to Navistar Financial Corporation’s Form 10-K dated and filed December
10, 2007. Commission File No. 001-04146.   10.36    Waiver No. 6 to Receivables
Purchase Agreement, dated as of March 21, 2006, among Truck Retail Accounts
Corporation, as Seller, Navistar Financial Corporation, as Servicer, JP Morgan
Chase Bank, N.A. (successor by merger to Bank One, NA), as Agent, and Jupiter
Securitization Corporation, as Conduit. Filed as Exhibit 10.119 to Navistar
Financial Corporation’s Form 10-K dated and filed December 10, 2007. Commission
File No. 001-04146.   10.37    Waiver No. 7 to Receivables Purchase Agreement,
dated as of January 31, 2007, among Truck Retail Accounts Corporation, as
Seller, Navistar Financial Corporation, as Servicer, JP Morgan Chase Bank, N.A.
(successor by merger to Bank One, NA), as Agent, and Jupiter Securitization
Corporation, as Conduit. Filed as Exhibit 10.120 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146.   10.38    Receivables Sale Agreement, dated as of April 8, 2004,
between Navistar Financial Corporation, as Transferor, and Truck Retail Accounts
Corporation, as Transferee. Filed as Exhibit 10.113 to Navistar Financial
Corporation’s Form 10-K dated and filed December 10, 2007. Commission File No.
001-04146.   10.39    Waiver No. 1 to Receivables Sale Agreement, dated as of
March 21, 2006, between Navistar Financial Corporation, as Transferor, and Truck
Retail Accounts Corporation, as Transferee. Filed as Exhibit 10.121 to Navistar
Financial Corporation’s Form 10-K dated and filed December 10, 2007. Commission
File No. 001-04146.   10.40    Waiver No. 2 to Receivables Sale Agreement, dated
as of January 31, 2007, between Navistar Financial Corporation, as Transferor,
and Truck Retail Accounts Corporation, as Transferee. Filed as Exhibit 10.122 to
Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146. *10.41    Navistar International Corporation 1988
Non-Employee Director Stock Option Plan amended as of March 20, 1996. Filed as
Exhibit 10.19 to Form 10-K for the period ended October 31, 1997, which was
dated and filed December 22, 1997. Commission File No. 001-09618. *10.42   
Navistar International Corporation 1994 Performance Incentive Plan, as amended.
Filed as Exhibit 10.31 to Form 10-Q for the period ended January 31, 2002, which
was dated and filed March 11, 2002. Commission File No. 001-09618. *10.43   
Navistar International Corporation 1998 Supplemental Stock Plan, as amended and
supplemented by the Restoration Stock Option Program. Filed as Exhibit 10.32 to
Form 10-Q for the period ended January 31, 2002, which was dated and filed March
11, 2002 Commission File No. 1-9618. *10.44    Navistar International
Corporation Amended and Restated Executive Stock Ownership Program dated
September 1, 2004. Filed as Exhibited 99.1 to Form 8-K dated and filed August
31, 2004. Commission File No. 1-9618. *10.45    Navistar International
Corporation 1998 Non-Employee Director Stock Option Plan, as amended. Filed as
Exhibit 10.1 to Form S-8 dated April 19, 2002 and filed April 23, 2002.
Registration No. 333-86754.

 

E-23



--------------------------------------------------------------------------------

*10.46    Navistar International Corporation 1998 Interim Stock Plan. Filed as
Exhibit 10.21 to Form 10-Q for the period ended April 30, 1998, which was dated
and filed June 12, 1998. Commission File No. 001-09618. *10.47    Board of
Directors resolution amending the 1994 Performance Incentive Plan, the 1998
Supplemental Stock Plan and the 1998 Non-Employee Director Stock Option Plan to
prohibit the repricing and discounting of options. Filed as Exhibit 10.36 to
Form 10-K for the period ended October 31, 2003, which was dated December 18,
2003 and filed December 19, 2003. Commission File No. 001-09618. *10.48    Board
of Directors resolution terminating the 1998 Non-Employee Directors Plan. Filed
as Exhibit 10.39 to Form 10-Q for the period ended April 30, 2004, which was
dated and filed June 9, 2004. Commission File No. 001-09618. *10.49    Navistar
International Corporation 2004 Performance Incentive Plan, as amended and
restated as of February 15, 2005. Filed as Appendix A to Proxy Statement dated
and filed February 23, 2005. Commission File No. 001-09618. *10.50    Form of
Incentive Stock Option Award Agreement. Filed as Exhibit 10.45 to Form 10-K for
the period ended October 31, 2004, which was dated February 14, 2005 and filed
February 15, 2005. Commission File No. 001-09618. *10.51    Form of Supplement
to Incentive Stock Option Award Agreement. Filed as Exhibit 10.46 to Form 10-K
for the period ended October 31, 2004, which was dated February 14, 2005 and
filed February 15, 2005. Commission File No. 001-09618. *10.52    Form of
Non-Qualified Incentive Stock Option Award Agreement. Filed as Exhibit 10.47 to
Form 10-K for the period ended October 31, 2004, which was dated February 14,
2005 and filed February 15, 2005. Commission File No. 001-09618. *10.53    Form
of Supplement to Non-Qualified Stock Option Award Agreement. Filed as Exhibit
10.48 to Form 10-K for the period ended October 31, 2004, which was dated
February 14, 2005 and filed February 15, 2005. Commission File No. 001-09618.
*10.54    Form of Restoration Stock Option Award Agreement. Filed as Exhibit
10.49 to Form 10-K for the period ended October 31, 2004, which was dated
February 14, 2005 and filed February 15, 2005. Commission File No. 001-09618.
*10.55    Form of Supplement to Restoration Stock Option Award Agreement. Filed
as Exhibit 10.50 to Form 10-K for the period ended October 31, 2004, which was
dated February 14, 2005 and filed February 15, 2005. Commission File No.
001-09618. *10.56    Form of Non-Employee Director Award Agreement. Filed as
Exhibit 10.51 to Form 10-K for the period ended October 31, 2004, which was
dated February 14, 2005 and filed February 15, 2005. Commission File No.
001-09618. *10.57    Form of Supplement to Non-Employee Director Award
Agreement. Filed as Exhibit 10.52 to Form 10-K for the period ended October 31,
2004, which was dated February 14, 2005 and filed February 15, 2005. Commission
File No. 001-09618. *10.58    Form of Restricted Stock Award Agreement. Filed as
Exhibit 10.53 to Form 10-K for the period ended October 31, 2004, which was
dated February 14, 2005 and filed February 15, 2005. Commission File No.
001-09618. *10.59    Form of Premium Share Unit Award Agreement. Filed as
Exhibit 10.54 to Form 10-K for the period ended October 31, 2004, which was
dated February 14, 2005 and filed February 15, 2005. Commission File No.
001-09618. *10.60    Form of Deferred Share Unit Award Agreement. Filed as
Exhibit 10.55 to Form 10-K for the period ended October 31, 2004, which was
dated February 14, 2005 and filed February 15, 2005. Commission File No.
001-09618.

 

E-24



--------------------------------------------------------------------------------

*10.61    Navistar International Corporation’s offer of employment to William
Caton, a new executive officer of the company, which contains the terms and
conditions of certain compensation awards. Filed as Exhibit 10.1 to Form 8-K
dated and filed October 4, 2005. Commission File No. 001-09618. *10.62   
Navistar International Corporation Non-Employee Director’s Deferred Fee Plan, as
amended and restated January 1, 2005. Filed as Exhibit 10.65 to Form 8-K dated
and filed December 16, 2005. Commission File No. 001-09618.   10.63    Credit
Agreement dated February 22, 2006 among Navistar International Corporation, as
Borrower, the Subsidiary Guarantors party thereto, the Lenders party thereto,
Credit Suisse, as administrative agent for the Lenders, and the other Agents
party thereto. Filed as Exhibit 99(B)(1) to Form SC TO-I filed February 24,
2006. Commission File No. 005-39182. Please note this credit agreement is no
longer in effect and has been refinanced with the credit agreement reference in
10.66 below.   10.64    Amendment No 1. dated August 2, 2006 to that certain
Credit Agreement dated February 22, 2006 among Navistar International
Corporation, as Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, Credit Suisse, as administrative agent for the Lenders, and the
other Agents party thereto. Filed as Exhibit 99(B)(2) to Form SC TO-I/A filed
August 3, 2006. Commission File No. 005-39182. Please note this credit agreement
is no longer in effect and has been refinanced with the credit agreement
reference in 10.66 below. *10.65    Compensation Committee of the Board of
Directors resolutions approving the Annual Incentive Plan Criteria for 2007 for
named executive officers. Filed as Exhibit 10.57 to Form 8-K dated and filed
October 24, 2006. Commission File No. 001-09618.   10.66    Credit Agreement
dated January 19, 2007 among Navistar International Corporation, as Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto, JP Morgan
Chase Bank, N.A., as administrative agent for the Lenders, and the other Agents
party thereto. Filed as Exhibit 10.59 to Form 8-K/A dated and filed January 25,
2007. Commission File No. 001-09618. *10.67    Board of Directors resolution
approving an amendment to Navistar International Corporation’s Amended and
Restated Executive Stock Ownership Program dated September 1, 2004 to toll the
time period in which a participant has for meeting the stock ownership
requirements of, and ability to earn premium shares under, the program. Filed as
Exhibit 10.68 to Form 8-K dated and filed February 26, 2007. Commission File No.
001-09618. *10.68
&10.69    Compensation Committee and Board of Directors resolutions approving
certain technical amendments to our 1994 Performance Incentive Plan, 1998
Supplemental Stock Plan, 1998 Interim Stock Plan, 1998 Non-Employee Directors
Stock Option Plan and 2004 Performance Incentive Plan. Filed as Exhibits 10.69
and 10.70 to Form 8-K dated and filed April 20, 2007. Commission File No.
001-09618. *10.70
&10.71    Compensation Committee and Board of Directors resolutions approving
certain change of control amendments to our &10.71 2004 Performance Incentive
Plan, 1998 Non-Employee Directors Stock Option Plan, 1988 Non-Employee Directors
Stock Option Plan, 1994 Performance Incentive Plan, 1998 Supplemental Stock Plan
and 1998 Interim Stock Plan. Filed as Exhibits 10.72 and 10.73 to Form 8-K dated
and filed June 22, 2007. Commission File No. 001-09618.   10.72    Amended and
Restated Credit Agreement dated July 1, 2005 among Navistar Financial
Corporation, Arrendadora Financiera Navistar, S.A. De C.V., Servicios
Financieros Navistar, S.A. De C.V. and Navistar Comercial, S.A. De C.V., as
Borrowers, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of America,
N.A., as the Syndication Agent, the Bank of Nova Scotia, as Documentation Agent,
J.P Morgan Securities Inc. and Banc of America Securities, LLC, as Joint Book
Managers and Joint Lead Arrangers and the lenders party thereto. Filed as
Exhibit 10.01 to Navistar Financial Corporation’s Form 8-K dated and filed
September 1, 2005. Commission File No. 001-04146.

 

E-25



--------------------------------------------------------------------------------

10.73    Amended and Restated Security, Pledge and Trust Agreement dated as of
July 1, 2005, between Navistar Financial Corporation and Deutsche Bank Trust
Company Americas, as Trustee, pursuant to the terms of the Credit Agreement.
Filed as Exhibit 10.02 to Navistar Financial Corporation’s Form 8-K dated and
filed July 1, 2005. Commission File No. 001-04146. 10.74    First Waiver and
Consent dated January 17, 2006 to Amended and Restated Credit Agreement dated
July 1, 2005 among Arrendadora Financiera Navistar, S.A. De C.V., Organizacion
Auxiliar del Credito, Servicios Financieros Navistar, S.A. De C.V., Sociedad
Financiera De Objecto Limitado, Navistar Comercial, S.A. De C.V., the lenders
party thereto, JP Morgan Chase Bank, N.A., as administrative agent, Bank of
America, N.A., as syndication agent and The Bank of Nova Scotia, as
documentation agent. Filed as Exhibit 99.1 to Navistar Financial Corporation’s
Form 8-K dated and filed March 8, 2006. Commission File No. 001-04146. 10.75   
Second Waiver and Consent dated March 2, 2006 to Amended and Restated Credit
Agreement dated July 1, 2005 among Arrendadora Financiera Navistar, S.A. De
C.V., Organizacion Auxiliar del Credito, Servicios Financieros Navistar, S.A. De
C.V., Sociedad Financiera De Objecto Limitado, Navistar Comercial, S.A. De C.V.,
the lenders party thereto, JP Morgan Chase Bank, N.A., as administrative agent,
Bank of America, N.A., as syndication agent and The Bank of Nova Scotia, as
documentation agent. Filed as Exhibit 99.2 to Navistar Financial Corporation’s
Form 8-K dated and filed March 8, 2006. Commission File No. 001-04146. 10.76   
Third Waiver and Consent dated November 16, 2006 to Amended and Restated Credit
Agreement dated July 1, 2005 among Arrendadora Financiera Navistar, S.A. De
C.V., Organizacion Auxiliar del Credito, Servicios Financieros Navistar, S.A. De
C.V., Sociedad Financiera De Objecto Limitado, Navistar Comercial, S.A. De C.V.,
the lenders party thereto, JP Morgan Chase Bank, N.A., as administrative agent,
Bank of America, N.A., as syndication agent and The Bank of Nova Scotia, as
documentation agent. Filed as Exhibit 10.1 to Navistar Financial Corporation’s
Form 8-K dated and filed November 20, 2006. Commission File No. 001-04146. 10.77
   First Amendment dated March 28, 2007 to Amended and Restated Credit Agreement
dated July 1, 2005 among Arrendadora Financiera Navistar, S.A. De C.V.,
Organizacion Auxiliar del Credito, Servicios Financieros Navistar, S.A. De C.V.,
Sociedad Financiera De Objecto Limitado, Navistar Comercial, S.A. De C.V., the
lenders party thereto, JP Morgan Chase Bank, N.A., as administrative agent, Bank
of America, N.A., as syndication agent and The Bank of Nova Scotia, as
documentation agent. Filed as Exhibit 10.1 to Navistar Financial Corporation’s
Form 8-K dated March 28, 2007 and filed April 3, 2007. Commission File No.
001-04146. 10.78    ABL Credit Agreement dated June 15, 2007 among Navistar,
Inc. and four of its other manufacturing subsidiaries, namely, IC Corporation,
IC of Oklahoma, LLC, SST Truck Company LP and Navistar Diesel of Alabama, LLC,
the lenders thereto, Credit Suisse, as administrative agent, Bank of America,
N.A., as collateral agent, Banc of America Securities LLC and JPMorgan Chase
Bank, N.A., as co-syndication agents, General Electric Capital Corporation and
Wachovia Capital Finance Corporation (Central), as co-documentation agents,
Credit Suisse Securities (USA) LLC, Banc of America Securities LLC and J.P.
Morgan Securities Inc. as joint lead bookrunners, and Credit Suisse Securities
(USA) LLC and Banc of America Securities LLC, as joint lead arrangers. Filed as
Exhibit 10.71 to Form 8-K dated and filed June 19, 2007. Commission File No.
001-09618. 10.79    Second Amendment and Fourth Waiver dated October 23, 2007 to
Amended and Restated Credit Agreement dated July 1, 2005 among Arrendadora
Financiera Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios
Financieros Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado,
Navistar Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase
Bank, N.A., as administrative agent, Bank of America, N.A., as syndication agent
and The Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to
Navistar Financial Corporation’s Form 8-K dated and filed October 23, 2007.
Commission File No. 001-04146.

 

E-26



--------------------------------------------------------------------------------

*10.80    Compensation Committee of the Board of Directors resolution
recommending the appointment of Mr. William A. Caton as Executive Vice President
and Chief Financial Officer of the company, increasing his annual base salary by
$95,000 to $625,000, authorizing the award of a discretionary cash bonus in an
amount not to exceed $200,000 and providing Mr. Caton certain other benefits
commensurate with his Chief Financial Officer position. Filed as Exhibit 10.101
to Form 10-K for the period ended October 31, 2005, which was dated December 7,
2007 and filed December 10, 2007. Commission File No. 001-09618. *10.81    Board
of Directors resolutions (i) providing for a cash payment in the amount of
$43,200 to each non-employee director in lieu of the 2006 annual grant to each
director of 4,000 shares of company common stock as part of the company’s
overall director compensation, (ii) suspending the requirement that each
director receive at least one-fourth of their annual retainer in the form of
restricted stock during such period in which Regulation BTR applies
(accordingly, each director will receive the entire annual retainer of $60,000
in four equal quarterly cash payments), and (iii) suspending for calendar year
2007 each director’s ability to elect to receive stock in lieu of a cash payment
in accordance with the Non-Employee Directors Deferred Fee Plan. Filed as
Exhibit 10.102 to Form 10-K for the period ended October 31, 2005, which was
dated December 7, 2007 and filed December 10, 2007. Commission File No.
001-09618. *10.82    Agreement between Navistar International Corporation and
Mr. John Correnti (a director of the company) to cancel the extension of the
expiration date of an option to purchase 2,000 shares of NIC Common Stock as
previously disclosed on Form 8-K dated October 23, 2006. Please refer to our
Form 8-K dated and filed April 20, 2007 for more information on this subject.
Commission File No. 001-09618. Filed as Exhibit 10.103 to Form 10-K for the
period ended October 31, 2005, which was dated December 7, 2007 and filed
December 10, 2007. Commission File No. 001-09618. 10.83    Amended and Restated
Parents’ Side Agreement dated July 1, 2005 among Navistar International
Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent for the
lenders indicated therein in respect of Navistar Financial Corporation’s Amended
and Restated Credit Agreement dated July 1, 2005. Filed as Exhibit 10.104 to
Form 10-K for the period ended October 31, 2005, which was dated December 7,
2007 and filed December 10, 2007. Commission File No. 001-09618. 10.84   
Amended and Restated Parent Guarantee dated July 1, 2005 among Navistar
International Corporation and JPMorgan Chase Bank, N.A., as Administrative Agent
for the lenders indicated therein in respect of Navistar Financial Corporation’s
Amended and Restated Credit Agreement dated July 1, 2005. Filed as Exhibit
10.105 to Form 10-K for the period ended October 31, 2005, which was dated
December 7, 2007 and filed December 10, 2007. Commission File No. 001-09618.
*10.85    Compensation Committee of the Board of Directors resolutions approving
the Annual Incentive Plan Criteria for 2008 for named executive officers. Filed
as Exhibit 10.106 to Form 8-K dated and filed December 14, 2007. Commission File
No. 001-09618. *10.86    Form of revised Executive Severance Agreement which is
executed with all executive officers dated December 31, 2007. Filed as Exhibit
10.107 to Form 8-K dated and filed December 14, 2007. Commission File No.
001-09618.   10.87    Fifth Waiver dated November 28, 2007 to Amended and
Restated Credit Agreement dated July 1, 2005 among Arrendadora Financiera
Navistar, S.A. De C.V., Organizacion Auxiliar del Credito, Servicios Financieros
Navistar, S.A. De C.V., Sociedad Financiera De Objecto Limitado, Navistar
Comercial, S.A. De C.V., the lenders party thereto, JP Morgan Chase Bank, N.A.,
as administrative agent, Bank of America, N.A., as syndication agent and The
Bank of Nova Scotia, as documentation agent. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated and filed December 14, 2007. Commission
File No. 001-04146.

 

E-27



--------------------------------------------------------------------------------

  10.88    Amendment, Waiver and Extension dated December 7, 2007 to the Amended
and Restated Certificate Purchase Agreement, dated as of December 27, 2004, by
and among Navistar Financial Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, Kitty Hawk Funding Corporation, as a Conduit
Purchaser, Liberty Street Funding LLC (f/k/a Liberty Street Funding
Corporation), as a Conduit Purchaser, Bank of America, National Association, as
Administrative Agent for the Purchasers and as a Managing Agent and as a
Committed Purchaser and the Bank of Nova Scotia, as a Committed Purchaser and as
a Managing Agent. Filed as Exhibit 10.6 to Navistar Financial Corporation’s Form
8-K dated and filed December 14, 2007. Commission File No. 001-04146.   10.89   
Wavier No. 3 dated October 23, 2007 to the Receivables Sale Agreement dated as
of April 8, 2004, between Navistar Financial Corporation, as Transferor, and
Truck Retail Accounts Corporation, as Transferee. Filed as Exhibit 10.151 to
Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146.   10.90    Waiver No. 8 dated October 23, 2007 to
Receivables Purchase Agreement, dated as of April 8, 2004, among Truck Retail
Accounts Corporation, as Seller, Navistar Financial Corporation, as Servicer, JP
Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as Agent, and
Jupiter Securitization Corporation, as Conduit. Filed as Exhibit 10.150 to
Navistar Financial Corporation’s Form 10-K dated and filed December 10, 2007.
Commission File No. 001-04146.   10.91    Wavier No. 4 dated November 28, 2007
to the Receivables Sale Agreement dated as of April 8, 2004, between Navistar
Financial Corporation, as Transferor, and Truck Retail Accounts Corporation, as
Transferee. Filed as Exhibit 10.11 to Navistar Financial Corporation’s Form 8-K
dated and filed December 14, 2007. Commission File No. 001-04146.   10.92   
Waiver No. 9 dated November 28, 2007 to Receivables Purchase Agreement, dated as
of April 8, 2004, among Truck Retail Accounts Corporation, as Seller, Navistar
Financial Corporation, as Servicer, JP Morgan Chase Bank, N.A. (successor by
merger to Bank One, NA), as Agent, and Jupiter Securitization Corporation, as
Conduit. Filed as Exhibit 10.11 to Navistar Financial Corporation’s Form 8-K
dated and filed December 14, 2007. Commission File No. 001-04146 The following
documents of Navistar International Corporation and its affiliates are filed
herewith: *10.93    Form of Indemnification Agreement which is executed with all
non-employee directors dated December 11, 2007. *10.94    Board of Directors
resolution approving an additional retainer for the lead director of the Board
of Directors.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed as an exhibit to this report pursuant to Item 14(c).

 

E-28